Citation Nr: 1300759	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as secondary to his service-connected posttraumatic stress disorder (PTSD) and/or service-connected hypertension.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from August 2001 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

A review of the record shows that in July 2006, the Veteran was afforded a separation examination.  At that time, the Veteran reported that he had been experiencing headaches on a weekly basis for the past three years.  He reported that he treated his headaches with Motrin.  

In November 2006, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he experienced a headache approximately every other day which he had continued to treat with Motrin.  He reported that his headaches were often triggered by stress.  The examiner diagnosed tension headaches at that time.  The examiner did not provide an opinion regarding the etiology of the Veteran's headaches.  

A review of the record shows that the Veteran receives medical treatment at the VA Medical Center for various disabilities.  At his April 2012 Board hearing, the Veteran testified that he had been told by his treatment providers that his headaches may be related to his service-connected PTSD and/or service-connected hypertension.  However, a review of the treatment notes of record is absent any documentation of such an opinion.    

Regardless, the Board notes that the Veteran is competent to report that his headaches are precipitated by stress.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

Further, the Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his tension headaches, to include whether they were caused or chronically worsened by his service-connected PTSD and/or service-connected hypertension.  

With regard to the Veteran's claim for an increased disability rating for his PTSD, the Board notes that at his April 2012 Board hearing, the Veteran and his spouse both testified that the Veteran's symptoms had increased in severity since his last VA examination.  In this regard, they reported that the Veteran was more irritable, isolated, hypervigilant, and anxious.  Additionally, they reported that the Veteran's symptoms had affected his relationship with his family, as he had become more distant.  

A review of the record shows that the Veteran was last afforded a VA examination for his PTSD in September 2008.  As both the Veteran and his spouse have reported that his symptoms have increased in severity since that time, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected PTSD.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to these issues.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's headaches.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished and the findings then reported in detail. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the Veteran's headaches as to whether it is at least as likely as not (50 percent or better probability) that they are etiologically related to the Veteran's active service or were caused or chronically worsened by the Veteran's service-connected PTSD and/or service- connected hypertension.

The supporting rationale for all opinions expressed must be provided.

4. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The Veteran's claims files and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies and tests should be accomplished and the findings then reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

5. The RO or the AMC should undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


